MEMORANDUM**
Angelo John Rossi appeals his 37-month sentence imposed following his guilty-plea conviction for possession with intent to distribute, and conspiracy to possess with intent to distribute, in excess of 500 grams *744of cocaine, in violation of 21 U.S.C. §§ 841(a)(1) and 846. We dismiss for lack of jurisdiction.
Rossi contends that the district court improperly denied his request for a downward departure. We conclude, however, that the district court, having granted the government’s request for a downward departure of eight levels based on Rossi’s substantial assistance, recognized that it had discretion to further depart downwards, but chose not to exercise that discretion. We therefore lack jurisdiction to review the district court’s decision. See United States v. Tam, 240 F.3d 797, 805 (9th Cir.2001).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.